Title: To Thomas Jefferson from J. Phillipe Reibelt, 28 March 1807
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Baton rouge le 28 Mars 1807.
                        
                        J’ai—Venerable Chef des hommes eclairès! en route pour les Natchitoches—recû, par un express du Gouv.
                            Clairborne— Votre Lettre du 3 fevr., par la quelle Vous Vous donnez la peine de m’anoncer Vous même, que et pourquoi le
                            Secret. de la Guerre a voulu mon remplacement, et que et pourquoi Vous avez dû y consentir.
                        Je n’ai pas meritè çette disgraçe— Les rapports du brave General Wilkinson Vous en auront persuadès avant que
                            çelle çi Vous parvient. j’oserois çependant—je le dois a Vous et a
                            Moi, Vous en presenter les preuves par une species facti—baseè sur des papiers qui sont dans mes mains, non pas comme
                            President, mais comme mon Protecteur— Aussitot, que je serais arrivè a l’Assyle, qu’un homme—d’un Coeur humain—m’avoit
                            en tout evenement offert et preparè aux Avoyelles.
                        Quoiqu’il en Soit, les expressions paternelles, par les quelles Vous m’avez bien voulû temoigner et Vos
                            regrets de l’indispensabilitè de çette Mesure contre Moi, et Vos desirs, de me voir bientot replacè d’une Maniere plus
                            Convenable a mes anciens services et plus propre a mes Circonstances. çes expressions me Consolent et m’encouragent, de
                            Vous demander—en attendant—en preuve publique de la Continuation de Votre Satisfaction avec ma personne— Mon Unique
                            Ambition!— l’emploi de: Receiver of publ. Monies for the Western District of the Territory of Orleans, qui la loi du 21
                            Avril 1806. a mis a Votre Nomination.
                        Residant aux Avoyelles—je serais parfaitement au Centre de cette partie du Territoire— C’est au Moins la que
                            Mr. de Grand Prè lorsqu’il etoit Lieutenant Gouverneur de ce pays—avoit fixè sa residence.
                        Je me flatte donc d’autant plus, que les services particuliers, que, j’ai pû rendre au Gouvernement General a
                            Cotè du General Wilkinson Vous engageront, de ne pas me refuser cette instance discrete—çette juste restitution dans
                            l’opinion publique—et si cette preuve est impossible, que çe soit une autre quelconque, par la quelle le pays—et
                            principalement les ennemis, que je me suis creès par mon travail Cooperatif avec le General—pourroient voir, que je ne
                            suis pas disgraciè de Vous.
                        Je çelebrèrais, comme l’anneè passeè, la fête de Votre Naissance sur le Missisippi—
                   Je suis—toujours—avec la
                            plus pure et la plus profonde Veneration Votre Sincère Admirateur.
                        
                            Reibelt.
                        
                        
                            P.S. Vous Vous rapellerez, que j’ai eû l honneur, de Vous envoyer sur Vos ordres—Mon petit Parkyns
                                Allemand— Je prends la Liberte de Vous prier, de vouloir bien me le renvoÿer— Le local de l’habitation aux Avoyelles—ou je resterais desormais en Qualitè d’Administrateur pour Mon Ami et mes enfans—etant susceptible d’embellisemens—je pourrois m’en servir.
                            C’est par le bureau des postes Aux Rapides que doit passer maintenant ma Correspondance. J’en serais
                                eloignè d’une journeè de Voyage a Cheval.
                        
                    